EXHIBIT 10.1

 

THIRD AMENDMENT TO LEASE AGREEMENT

 

This THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of September 5, 2012, by and between G&I VII SOUTHPOINT I AND II LLC, a
Delaware limited liability company (“Landlord”), and AF SERVICES, LLC, a
Delaware limited liability company (“Tenant”).

 

BACKGROUND:

 

A.                                   On October 2, 2003, Landlord’s predecessor
in interest (“Original Landlord”) and Tenant entered into a Lease Agreement (the
“Original Lease”) for approximately 212,000 square feet (the “Property”) in the
“Building” (herein so called) known by street address as 4715 East Shelby Drive,
Memphis, Tennessee 38118, being a part of the project commonly known as
Southpoint Commercial Park (“Project”).

 

B.                                     Original Landlord and Tenant amended the
Original Lease pursuant to Renewal Letters, the first of which was undated (the
“First Letter”) and the second dated September 17, 2009 (the “Second Letter”). 
The Original Lease, as so amended, is the “Lease”.

 

C.                                     Landlord purchased the Project and
succeeded to the interest of Original Landlord under the Lease.

 

D.                                    Landlord and Tenant desire to amend the
Lease to, among other things, extend the Lease Term.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1.                                       Capitalized Terms.  All capitalized
terms which are not otherwise defined herein shall have the meaning set forth in
the Lease, as amended hereby.  “Laws” means all federal, state, and local laws,
ordinances, rules and regulations, all court orders, governmental directives,
and governmental orders, and all interpretations of the foregoing, and all
restrictive covenants affecting the Lease or the Project, and “Law” means any of
the foregoing.

 

2.                                       Renewal.  The Lease Term is extended to
expire on May 31, 2016 (the “Expiration Date”).

 

3.                                       Base Rent.  From June 1, 2012 (the
“Effective Date”), through the Expiration Date, the monthly Base Rent payable
under the Lease is as follows:

 

Months

 

Monthly Base Rent

 

6/1/12 – 2/28/13

 

$

41,516.67

 

3/1/13 – 5/31/13

 

$

0.00

 

6/1/13 – 2/28/14

 

$

41,516.67

 

3/1/14 – 2/28/15

 

$

42,400.00

 

3/1/15 – 2/29/16

 

$

43,283.33

 

3/1/16 – 5/31/16

 

$

44,166.37

 

 

Tenant shall continue to pay all other amounts payable under the Lease.

 

1

--------------------------------------------------------------------------------


 

4.                                       Acceptance of Property. Tenant accepts
the Property in its “AS-IS” condition, and Landlord shall have no obligation to
improve, repair, restore or refurbish the Property except as otherwise
specifically provided in this Amendment.

 

5.                                       Finish-Out of Property.  Landlord
agrees to provide Tenant with a finish-out allowance of $40,000.00 for costs
incurred in connection with renovations to the Property. The Work will be
performed and the Construction Allowance applied in accordance with Attachment A
attached to this Amendment.

 

6.                                       Late Charge.  The third sentence of
Section 4.06 of the Lease is deleted and the following substituted therefor:

 

Therefore, if Landlord does not receive any rent payment after it becomes due,
Tenant shall pay to Landlord a late charge equal to three percent (3%) of the
overdue amount.  Landlord agrees to waive the late charge in connection with the
first delinquent payment by Tenant in any 12-month period, provided Tenant makes
such payment in full within ten (10) days after written notice from Landlord.

 

7.                                       Option to Purchase.  Section 2 of the
Addendum to Lease Agreement to the Lease (the “Addendum”) is deleted in its
entirety.

 

8.                                       Option to Extend Term.

 

a.                                       Section 3 of the Addendum is deleted in
its entirety.

 

b.                                      Contingent upon Tenant satisfying the
following conditions, Tenant is granted an option to extend the Lease Term, as
extended by this Amendment through May 31, 2016 (the “Primary Term”), for three
(3) additional periods of thirty-six (36) months each (the “1st Extension Term”,
“2nd Extension Term”, and “3rd Extension Term”; each, an “Extension Term”), said
conditions being that:

 

(1)                                  Tenant shall not be in default under the
terms and conditions of the Lease beyond any applicable grace or cure period as
of the date Tenant exercises the applicable option to extend the Lease Term, nor
as of the date of the applicable Extension Term;

 

(2)                                  Except as provided in Section 9.02 of the
Lease, Tenant shall not have assigned the Lease or any interest therein or
sublet (or otherwise permitted occupancy by any third party of) all or any
portion of the Property (any such assignment, subletting, or occupancy being
subject to the provisions of Article Nine of the Lease), regardless of whether
any such assignment, sublease, or occupancy is then still in effect and
regardless of whether Landlord shall have consented to any such assignment,
subletting, or occupancy; and

 

2

--------------------------------------------------------------------------------


 

(3)                                  Tenant shall have given notice to Landlord
not less than 180 days, nor more than 270 days, prior to the then-expiration of
the Lease Term.

 

c.                                       Time is of the essence in the exercise
of the extension options set forth in this Section 13 and should Tenant fail to
exercise said options, said options shall lapse and be of no further force and
effect.  Tenant further acknowledges that a failure to timely exercise the
option for any Extension Term as provided herein will render any subsequent
Extension Term null and void.

 

d.                                      If Tenant effectively exercises the
option(s) herein granted, then all of the terms and provisions of the Lease as
applicable during the Primary Term shall likewise be applicable during the
Extension Terms, except:

 

(1)                                  Tenant shall have no further right to renew
or extend the Lease Term after the expiration or earlier termination of the
3rd Extension Term; and

 

(2)                                  The Base Rent which shall be due and
payable each month during each Extension Term at the same time and place, and in
the same manner, as set forth in Section 3.01 of the Lease (relative to payment
of Base Rent during the Primary Term), shall be at the “Prevailing Rate”, which
is defined as the rate for comparable space in third party arm’s length
transactions for similar buildings in the immediate area (including but not
limited to the Project) (taking into account any concessions, credits, or
construction allowances granted) on (i) new leases entered into within the
twelve (12) month period preceding the then-expiration of the Lease Term, and
(ii) extensions of lease agreements which were extended during the twelve (12)
month period preceding the then-expiration of the Lease Term where there was no
renewal option at a fixed rental rate or a specific formula applicable for such
extension.

 

e.                                       Within thirty (30) days after the date
Tenant exercises any extension option, Landlord shall advise Tenant in writing
as to the proposed Prevailing Rate which shall be applicable during the
applicable Extension Term.

 

f.                                         If Tenant rejects Landlord’s
determination of the Prevailing Rate and timely notifies Landlord thereof,
Landlord and Tenant shall use commercially reasonable efforts to reach agreement
as to the Prevailing Rate.  If within forty-five (45) days following Landlord’s
notice to Tenant of the Prevailing Rate for the applicable Extension Term,
Landlord and Tenant have not agreed in writing on the Base Rent payable during
the such Extension Term, then the determination of the Prevailing Rate shall be
made by brokers.  In such event, within ten days thereafter, each party shall
select a qualified commercial real estate broker with at least ten years’
experience in leasing property and buildings in the city or submarket in which
the Premises are located.  The two brokers shall give their opinion of
prevailing rental rates within 20 days after their retention.  In no event,
however, shall the Base Rent in the renewal term be more than the amounts set
forth in subsection (g) below.  In the event the opinions of the two brokers
differ and, after good faith efforts over the succeeding 20-day period, they
cannot mutually agree, the brokers shall immediately and jointly appoint a third
broker with the qualifications specified above.  This third broker shall
immediately (within

 

3

--------------------------------------------------------------------------------


 

five days) choose either the determination of Landlord’s broker or Tenant’s
broker and such choice of this third broker shall be final and binding on
Landlord and Tenant.  Each party shall pay its own costs for its real estate
broker.  Following the determination of the Prevailing Rental Rate by the
brokers, the parties shall equally share the costs of any third broker.  The
parties shall immediately execute an amendment as set forth above.  If Tenant
fails to timely notify Landlord in writing that Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate, time being of the
essence with respect thereto, Tenant’s rights under this Exhibit shall terminate
and Tenant shall have no right to renew this Lease.

 

g.                                      Notwithstanding anything to the contrary
contained in Section 13(d) above, the Prevailing Rate shall not exceed the
following amounts during the applicable Extension Term:

 

1st Extension Term

 

Period

 

Monthly Base Rent

 

6/1/16 – 5/31/17

 

$

46,817.00

 

6/1/17 – 5/31/18

 

$

47,700.00

 

6/1/18 – 5/31/19

 

$

48,583.00

 

 

2nd Extension Term

 

Period

 

Monthly Base Rent

 

6/1/19 – 5/31/20

 

$

50,350.00

 

6/1/20 – 5/31/21

 

$

51,233.00

 

6/1/21 – 5/31/22

 

$

52,117.00

 

 

3rd Extension Term

 

Period

 

Monthly Base Rent

 

6/1/22 – 5/31/23

 

$

53,883.00

 

6/1/23 – 5/31/24

 

$

54,767.00

 

6/1/24 – 5/31/25

 

$

55,650.00

 

 

4

--------------------------------------------------------------------------------


 

9.                                       Address for Landlord.  As of the date
of this Amendment, all notices to be provided to Landlord under this Amendment
shall be sent to the following addresses:

 

c/o CB Richard Ellis Memphis
2620 Thousand Oaks, Suite 4000
Memphis, Tennessee 38118

 

with copy to:

 

c/o DRA Advisors LLC
220 East 42nd Street (27th Floor)
New York, New York 10017
Attn:  Asset Management

 

10.                                 OFAC.  Each party represents and warrants
that such party is currently in compliance with and shall at all times during
the term of the Lease (including any extension thereof) remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) and any statute, executive order
(including, but not limited to, Executive Order 13224, dated September 24, 2001
and entitled “Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism”), or other governmental,
regulatory, or administrative action relating thereto.

 

11.                                 Brokerage.  Neither Landlord nor Tenant has
dealt with any broker or agent in connection with the negotiation or execution
of this Amendment, other than CBRE, Inc., whose commission shall be paid by
Landlord pursuant to a separate written agreement.  Tenant and Landlord shall
each indemnify, defend and hold harmless the other against all costs, expenses,
attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through, or under the
indemnifying party.

 

12.                                 Governing Law.  The Lease shall be governed
by and construed in accordance with the laws of the state in which the Property
is located.

 

13.                                 No Waiver.  Neither acceptance of rent (or
any portion thereof) or any other sums payable by Landlord or Tenant hereunder
(or any portion thereof) by Landlord or Tenant nor failure by Landlord or Tenant
to complain of any action, non-action or default of the other shall constitute a
waiver as to any breach of any covenant or condition of Tenant contained herein
nor a waiver of the rights of any party hereunder.  Waiver of any default shall
not constitute a waiver of any prior or subsequent default under the Lease.  No
right, remedy, covenant, duty or obligation hereunder shall be deemed waived
unless such waiver be in writing.

 

14.                                 No Offsets.  Tenant hereby represents to
Landlord that to the best of Tenant’s knowledge, as of the date of this
Amendment, Tenant has no defenses to or offsets against the full and timely
payment and performance of each and every covenant and obligation required to be
performed by Tenant under the terms of the Lease.

 

5

--------------------------------------------------------------------------------


 

15.                                 Conflicts.  The terms of this Amendment
prevail if there is a conflict with the terms of the Lease.

 

16.                                 Headings.  The headings or captions of the
paragraphs in this Amendment are for convenience only and shall not act and
shall not be implied to act to limit or expand the construction and intent of
the contents of the respective paragraph.

 

17.                                 Binding Effect.  This Amendment is binding
upon and shall inure to the benefit of the parties and their respective
successors and assigns (but this reference to assigns shall not be deemed to act
as a consent to an assignment by Tenant).

 

18.                                 Ratification.  The Lease, as amended and
modified hereby, is ratified and confirmed by the parties as being in full force
and effect.

 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

 

LANDLORD:

 

 

 

 

 

G&I VII SOUTHPOINT I & II LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/Brian T. Summers

 

 

Name:

Brian T. Summers

 

 

Title:

Vice President

 

 

 

 

TENANT:

 

 

 

 

 

AF SERVICES, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Simon Abuyounes

 

 

Name:

Simon Abuyounes

 

 

Title:

President

 

 

CONSENT OF GUARANTOR

 

By executing this Amendment, the undersigned Guarantor (i) consents to the
provisions contained herein, (ii) ratifies and confirms the Guaranty executed by
Guarantor for the benefit of Landlord, (iii) acknowledges that Tenant’s
obligations under this Amendment shall be included as a part of the obligations
guaranteed by Guarantor under such Guaranty, and (iv) acknowledges that
Guarantor has no defenses, counterclaims, or rights of set-off related to the
Guaranty and waives all claims, defenses and rights of set-off thereto that
Guarantor may have against Landlord as of the date hereof (if any), whether
known or unknown and whether arising under tort, contract, at law or in equity.

 

Executed as of                           , 2012.

 

 

 

PC MALL, INC., a Delaware corporation

 

 

 

 

 

By:

/s/Brandon LaVerne

 

 

Name:

Brandon LaVerne

 

 

Title:

CFO

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

TENANT FINISH-WORK: ALLOWANCE

(Tenant Performs the Work)

 

1.             Acceptance of Property.  Except as set forth in this Attachment
A, Tenant accepts the Property in its “AS-IS” condition on the date that this
Amendment is entered into.

 

2.             Scope of Work.  Tenant shall perform the following work in the
Property (the “Work”):

 

(a)           Remodel both employee restrooms in the warehouse;

 

(b)           Remodel both employee restrooms in the office area;

 

(c)           Retro fit a tile walkway in the office carpet; and

 

(d)           Replace approximately 12, all or partial dock seals on the outside
of the Building.

 

3.             Contractors; Performance of Work.  The Work shall be performed
only by licensed contractors and subcontractors approved in writing by Landlord,
which approval shall not be unreasonably withheld.  All contractors and
subcontractors shall be required to procure and maintain insurance against such
risks, in such amounts, and with such companies as Landlord may reasonably
require.  Certificates of such insurance, with paid receipts therefor, must be
received by Landlord before the Work is commenced.  The Work shall be performed
in a good and workmanlike manner free of defects and shall be performed in such
a manner and at such times as and not to unreasonably interfere with or delay
Landlord’s other contractors, the operation of the Building, and the occupancy
thereof by other tenants.  All contractors and subcontractors shall contact
Landlord and schedule time periods during which they may use Building facilities
in connection with the Work (e.g., elevators, excess electricity, etc.).

 

4.             Change Orders.  Tenant may initiate changes in the Work.  Each
such change must receive the prior written approval of Landlord, such approval
not to be unreasonably withheld or delayed; however, if such requested change
would adversely affect (in the reasonable discretion of Landlord) (a) the
Building’s structure or the Building’s systems (including the Building’s
restrooms or mechanical rooms), (b) the exterior appearance of the Building, or
(c) the appearance of the Common Areas, Landlord may withhold its consent in its
sole and absolute discretion.

 

5.             Definitions.  As used herein “Substantial Completion,”
“Substantially Completed,” and any derivations thereof mean the Work in the
Property is substantially completed (as reasonably determined by Landlord) in
accordance with the Working Drawings.  Substantial Completion shall have
occurred even though minor details of construction, decoration, landscaping and
mechanical adjustments remain to be completed.

 

6.             Walk-Through; Punchlist.  When Tenant considers the Work in the
Property to be Substantially Completed, Tenant will notify Landlord and within
three business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Property and identify any
necessary touch-up work, repairs and minor completion items that are necessary
for final completion of the Work.  Neither Landlord’s representative nor
Tenant’s representative shall unreasonably withhold his or her agreement on
punchlist items.  Tenant shall use reasonable efforts to cause the contractor
performing the Work to complete all punchlist items within 30 days after
agreement thereon.

 

1

--------------------------------------------------------------------------------


 

7.             Excess Costs.  The entire cost of performing the Work (including
costs of construction labor and materials, electrical usage during construction,
additional janitorial services, general tenant signage, related taxes and
insurance costs, licenses, permits, certifications, surveys and other approvals
required by Law, all of which costs are herein collectively called the “Total
Construction Costs”) in excess of the Construction Allowance (hereinafter
defined) shall be paid by Tenant.  Upon the selection of a contractor, Tenant
shall promptly execute a work order agreement which itemizes the Total
Construction Costs and sets forth the Construction Allowance.

 

8.             Construction Allowance.  Landlord shall provide to Tenant a
construction allowance not to exceed $40,000.00 (the “Construction Allowance”)
to be applied toward the Total Construction Costs, as adjusted for any changes
to the Work.  No advance of the Construction Allowance shall be made by Landlord
until Tenant has first paid to the contractor from its own funds (and provided
reasonable evidence thereof to Landlord) the anticipated amount by which the
projected Total Construction Costs exceed the amount of the Construction
Allowance.  Thereafter, Landlord shall pay to Tenant the Construction Allowance
in multiple disbursements (but not more than once in any calendar month)
following the receipt by Landlord of the following items:  (a) a request for
payment and (b) final or partial lien waivers, as the case may be, from all
persons performing work or supplying or fabricating materials for the Work,
fully executed, acknowledged and in recordable form (collectively, a “Completed
Application for Payment”).  Landlord shall pay the amount requested in the
applicable Completed Application for Payment to Tenant within 30 days following
Tenant’s submission of the Completed Application for Payment.  If, however, the
Completed Application for Payment is incomplete or incorrect, Landlord’s payment
of such request shall be deferred until 30 days following Landlord’s receipt of
the Completed Application for Payment.  Notwithstanding anything to the contrary
contained in this Attachment A, Landlord shall not be obligated to make any
disbursement of the Construction Allowance during the pendency of any of the
following: (A) Landlord has received written notice of any unpaid claims
relating to any portion of the Work or materials in connection therewith, other
than claims which will be paid in full from such disbursement, (B) there is an
unbonded lien outstanding against the Building or the Property or Tenant’s
interest therein by reason of work done, or claimed to have been done, or
materials supplied or specifically fabricated, claimed to have been supplied or
specifically fabricated, to or for Tenant or the Property, (C) the conditions to
the advance of the Construction Allowance are not satisfied, or (D) an Event of
Default by Tenant exists The Construction Allowance must be used (that is, the
Work must be fully complete and the Construction Allowance disbursed) on or
before December 31, 2012, or shall be deemed forfeited with no further
obligation by Landlord with respect thereto, time being of the essence with
respect thereto.

 

2

--------------------------------------------------------------------------------


 

9.             Construction Representatives.  Landlord’s and Tenant’s
representatives for coordination of construction and approval of change orders
will be as follows, provided that either party may change its representative
upon written notice to the other:

 

Landlord’s Representative:

 

 

 

 

c/o

 

 

 

 

 

 

 

 

Telephone:           -          -                    

 

 

Telecopy:           -          -                    

 

Tenant’s Representative:

 

 

 

 

c/o

 

 

 

 

 

 

 

 

Telephone:           -          -                    

 

 

Telecopy:           -          -                    

 

3

--------------------------------------------------------------------------------